Name: Council Regulation (EEC) No 1934/82 of 12 July 1982 amending Regulation (EEC) No 2603/69 establishing common rules for exports
 Type: Regulation
 Subject Matter: international trade;  oil industry;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31982R1934Council Regulation (EEC) No 1934/82 of 12 July 1982 amending Regulation (EEC) No 2603/69 establishing common rules for exports Official Journal L 211 , 20/07/1982 P. 0001 - 0005 Finnish special edition: Chapter 11 Volume 10 P. 0118 Spanish special edition: Chapter 11 Volume 16 P. 0003 Swedish special edition: Chapter 11 Volume 10 P. 0118 Portuguese special edition Chapter 11 Volume 16 P. 0003 *****COUNCIL REGULATION (EEC) No 1934/82 of 12 July 1982 amending Regulation (EEC) No 2603/69 establishing common rules for exports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted in pursuance of Article 235 of the Treaty, in particular the provisions of those instruments which allow for derogation from the general principle that quantitative restrictions or measures having equivalent effect may be replaced solely by the measures provided for in those same instruments, Having regard to the proposal from the Commission, Whereas, pursuant to Regulation (EEC) No 2603/69 (1), the exportation of products from the Community to third countries is free, that is to say, not subject to any quantitative restriction, with the exception of those restrictions which are applied in conformity with the provisions of that Regulation and are listed in the Annex thereto; Whereas, since the adoption of that Regulation, a number of Member States have abolished the restrictions which they applied to exports of certain products set out in the said Annex; Whereas this trend towards greater liberalization of exports should be taken into account by updating the said Regulation; Whereas it should also be specified more clearly that the restrictions maintained in force under Articles 1 and 10 of Regulation (EEC) No 2603/69 are applied only by the Member States indicated in respect of the products listed in the Annex, with the exception of certain products of the energy sector which it seems advisable for all Member States to exclude from the liberalization of exports at Community level in view in particular of the international commitments entered into by certain Member States; Whereas, moreover, products traditionally subject to quota restrictions in Greece whose unlimited export could, because of the decline in domestic production and the difference between prices in Greece and on the world market, cause serious supply difficulties for the processing industries in Greece, should be added to the list of goods to which Member States apply export restrictions, HAS ADOPTED THIS REGULATION: Article 1 Article 10 of Regulation (EEC) No 2603/69 is hereby replaced by the following: 'Article 10 Until the Council, acting by a qualified majority on a proposal from the Commission, has introduced common rules in respect of the products listed in the Annex to this Regulation, the principle of freedom of export from the Community as laid down in Article 1 shall not apply to those products for the Member States mentioned in the Annex or to the following products for all Member States: 27.09 Petroleum oils and oils obtained from bituminous minerals, crude 27.10 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations: A Light oils B Medium oils ex C Heavy oils except lubricating oils used in clocks and watches and the like presented in small receptacles containing not more than 250 g net of oil 27.11 Petroleum gases and other gaseous hydrocarbons: A Propane of a purity not less than 99 % B Other: I Commercial propane and commercial butane' Article 2 The Annex to Regulation (EEC) No 2603/69 shall be replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1982. For the Council The President I. NOERGAARD (1) OJ No L 324, 27. 12. 1969, p. 25. ANNEX 1.2.3 // // // // CCT heading No (1982) // Description // Member State applying restriction // // // // 1 // 2 // 3 // // // // // // // 12.08 // Chicory roots, fresh or dried, whole or cut, unroasted; locust beans, fresh or dried, whether or not kibbled or ground, but not further prepared; fruit kernels and other vegetable products of a kind used primarily for human food, not falling within any other heading: // // A // - Chicory roots // Belgium // 13.02 // Shellac, seed lac, stick lac and other lacs; natural gums, resins, gum-resins and balsams: // // A // - Conifer resins // Greece // 23.04 // Oil-cake and other residues (except dregs) resulting from the extraction of vegetable oils: // // ex B // - Cotton oil-cake // Greece // ex 35.07 // Enzymes; prepared enzymes not elsewhere specified or included: // // // - Rennet of sheep or goats // Italy // 41.01 // Raw hides and skins (fresh, salted, dried, pickled or limed), whether or not split, including sheepskins in the wool // Greece, France, Ireland, Italy // 41.02 // Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06 or 41.08: // // ex B // - Bovine leather, not further prepared than tanned // Greece, France // ex 43.01 // Raw furskins: // // // - Of rabbit and badgers // Italy // ex 44.01 // Fuel wood, in logs, in billets, in twigs or in faggots; wood waste, including sawdust: // // // - Fuel wood, of coniferous wood and pine and fir shavings // Ireland // 44.03 // Wood in the rough, whether or not stripped of its bark or merely roughed down: // // B // - Other // Ireland // ex B // - Other: not including poplar and tropical wood // Italy // 44.04 // Wood, roughly squared or half-squared, but not further manufactured: // // ex B // - Other, not including poplar // Ireland // ex B // - Other, not including poplar and tropical wood // Italy // 44.05 // Wood sawn lengthwise, sliced or peeled, but not further prepared, of a thickness exceeding 5 mm: // // ex B // - Of coniferous wood, not including small boards for the manufacture of boxes, sieves or riddles and the like // Ireland, Italy // 44.07 // Railway or tramway sleepers of wood // Italy // 47.02 // Waste paper and paperboard; scrap articles of paper or of paperboard, fit only for use in paper-making // Italy // // // // CCT heading No (1982) // Description // Member State applying restriction // // // // 1 // 2 // 3 // // // // // ex 70.10 // Carboys, bottles, jars, pots, tubular containers and similar containers, of glass, of a kind commonly used for the conveyance or packing of goods; stoppers and other closures, of glass: // // // - Carboys and flasks, of glass, of a capacity not exceeding 5 litres // Italy // ex 71.01 // Pearls, unworked or worked, but not mounted, set or strung (except ungraded pearls temporarily strung for convenience of transport): // // // - Pearls unworked // Italy // 71.02 // Precious and semi-precious stones, unworked, cut or otherwise worked, but not mounted, set or strung (except ungraded stones temporarily strung for convenience of transport): // // B I // - Other, for industrial uses // France, Italy // 71.07 // Gold, including platinum-plated gold, unwrought or semi-manufactured // Denmark, Italy // 71.09 // Platinum and other metals of the platinum group, unwrought or semi-manufactured // France, Italy // 71.11 // Goldsmiths', silversmiths' and jewellers' sweepings, residues, lemels, and other waste and scrap, of precious metal // Italy // ex 72.01 // Coin: which is not legal tender // France, Italy // ex 74.01 // Copper matte; unwrought copper (refined or not); excluding copper waste and scrap // France // 75.01 // Nickel matte, nickel speiss and other intermediate products of nickel metallurgy; unwrought nickel (excluding electro-plating anodes); nickel waste and scrap // France // ex 75.02 // Wrought bars, rods, angles, shapes and sections, of nickel; nickel wire not including metal thread or strip of the kind used for the manufacture of lamÃ © cloth, ornamental trimmings, galloons and adornments: // France // // - Of nickel alloy containing more than 10 % but not more than 50 % of nickel // // // - Of nickel alloy containing not less than 50 % of nickel // // 75.03 // Wrought plates, sheets and strip, of nickel; nickel foil; nickel powders and flakes: // // ex A // - Plates, sheets, strip and foil not including metal thread or strip of the kind used for the manufacture of lamÃ © cloth, ornamental trimmings, galloons and adornments: // France // // - Of nickel alloy containing more than 10 % but not more than 50 % of nickel // // // - Of nickel alloy containing not less than 50 % of nickel // // ex B // - Nickel flakes // France // // // // CCT heading No (1982) // Description // Member State applying restriction // // // // 1 // 2 // 3 // // // // // 75.04 // Tubes and pipes and blanks therefor, of nickel; hollow bars, and tube and pipe fittings (for example, joints, elbows, sockets and flanges), of nickel: // // A // - Tubes and pipes and blanks therefor; hollow bars // France // 75.05 // Electro-plating anodes, wrought or unwrought, including those produced by electrolysis // France, Italy // 79.01 // Unwrought zinc; zinc waste and scrap: // // B // - Waste and scrap // France // ex 80.01 // Unwrought tin; tin waste and scrap // // // - Waste and scrap // France // 88.02 // Flying machines, gliders and kites; rotochutes: // // ex B // - Flying machines, used // Belgium // ex 89.01 // Ships, boats and other vessels not falling within heading Nos 89.02 to 89.05: // // ex B I // - Sea-going vessels // France, Ireland // ex 91.01 // Pocket-watches, wrist-watches and other watches, including stop-watches: // // // - Pocket-watches with lever escapement // France // ex 91.07 // Watch movements (including stop-watch movements), assembled: // // // - With lever escapement // France // 92.10 // Parts and accessories of musical instruments including perforated music rolls and mechanisms for musical boxes; metronomes, tuning forks and pitch pipes of all kinds: // // ex C // - Reeds, tuning forks, tongues, diaphragms and parts and accessories thereof, for accordions // Italy // // //